Citation Nr: 1813806	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-23 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a left leg disorder, claimed as leg mobility.

3.  Entitlement to service connection for a right leg disorder, claimed as leg mobility.

4.  Entitlement to service connection for a back disorder, claimed as spinal stenosis.

5.  Entitlement to service connection for testicle removal.


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to July 1952 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  Thereafter, he was scheduled for a video-conference hearing to be conducted at the RO in Baltimore in September 2017; however, subsequent to his request, he was rescheduled for a hearing to be conducted at VA's Central Office in Washington, D.C., in April 2018.  However, in a February 2018 correspondence, the Veteran withdrew his request for a Board hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for testicle removal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year from separation from active duty.

2.  A left leg disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year from separation from active duty.

3.  A right leg disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year from separation from active duty.

4.  A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year from separation from active duty.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left hip disorder are not met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a left leg disorder are not met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
 
3.  The criteria for entitlement to service connection for a right leg disorder are not met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for a back disorder are not met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

With regard to VA's duty to assist the Veteran in developing his claims, he contends that he was treated at a military facility in Coshocton, Ohio, or Camp Atterbury, Indiana, following a train accident in September 1950 and that these records should be a part of his file.  However, the National Personnel Records Center (NPRC) has been unable to locate any such treatment records from any military facility in either Coshocton or Camp Atterbury, owing to the more than 50 years that have passed since the time of treatment.  See March 2016 and April 2016 letters.  As the Veteran has been apprised of this situation and as further efforts to obtain such documents would be futile, there are no grounds for a remand and the duty to assist has been satisfied.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c),(e).  However, the remainder of his service treatment records from his active duty and National Guard service are, in fact, of record.  In cases where service treatment records are unavailable or missing, the threshold for allowance of a claim is not lowered; and there is no presumption, either in favor of or against the claimant.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Further, the Veteran has not alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has been diagnosed with arthritis of the left hip and spinal stenosis with resultant bilateral leg weakness and pain.  He contends that he was involved in a train wreck in the first few days of active duty during which he was thrown from a sleeping berth and injured, as relevant, his back and legs.  See e.g. April 2015 correspondence.   He reports that he was examined and treated for these injuries following the wreck, which resulted in several operations on his spine and hip dating back to the 1960s and severe back pain since such time.  See August 2015 Notice of Disagreement.  As such, the Veteran contends that service connection for such disorders is warranted.

However, the Board finds that the requirements for service connection have not been met.  While the record shows current diagnoses referable to the Veteran's back and hip, and resultant symptomatology in his legs, the probative evidence of record fails to reveal that an in-service injury caused such disorders.  

In this regard, the Veteran has provided evidence showing that a train accident occurred on September 9, 1950.  However, there is no corroborating evidence that he incurred injuries to his back, hips, and legs during that incident, or as a result of any other aspect of his active duty service, that resulted in his current disorders.  In this regard, while the Veteran is competent to report the nature of his in-service injuries and symptoms related to his claimed disorders, his statements regarding the nature and severity of such in-service injuries as well as his post-service symptomatology have been inconsistent.  

Specifically, service treatment records from the Veteran's period of active duty service are negative for any complaints, treatment, or diagnosis referable to his back, hip, or legs, including on his June 1952 separation report of medical examination, which noted no defects or disabilities referable to his spine or lower extremities.  Following separation from active duty, the Veteran served in the Pennsylvania National Guard for several years.  On reports of medical history made by the Veteran in March 1955 and August 1956, no concerns regarding back, hip, or leg problems were mentioned and no abnormalities of his back, hip or leg were identified or noted in contemporaneous medical examination reports.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board may weigh the absence of contemporaneous medical evidence as a factor in determining credibility of lay evidence).  Furthermore, if the Veteran was experiencing residual symptoms referable to his back, hip, and/or legs as a result of injuries incurred in the September 1950 train accident, one would expect that he would report such at the time of his examinations.  However, he specifically denied swollen or painful joints, cramps in the legs, arthritis or rheumatism, neuritis, or bone, joint, or other deformity, as well as illness or injury other than whooping cough during childhood during his June 1952, March 1955, and August 1956 examinations.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Furthermore, despite assertions since filing his May 2015 claim of having serious injuries resulting from the crash and severe pain ever since then, prior to his filing for service connection, the Veteran stated that, other than receiving minor injuries resulting from the wreck, he had no service-related injuries or disabilities.  See October 2013 correspondence.  Additionally, despite the Veteran's complaints of treatment and surgeries occurring since the 1960's, he has not identified any procedures or surgeries relating to his back, hips, or legs prior to 2000 and, while he has stated that he could not stand or walk since 1998 without severe pain, medical records from April 2006 indicate the Veteran was an avid runner up until approximately four years previously.  Consequently, in light of the Veteran's conflicting statements regarding the nature and severity of his in-service injuries and residuals symptoms thereof, the Board finds that he is not an accurate historian in regard to such matters.  Therefore, such statements are found to lack credibility and they are entitled to no probative weight.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran in weighing evidence); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Moreover, the Veteran, as a lay person, is not competent to relate his current back, hip, and leg disorders to any aspect of his military service, to include injuries incurred therein.  In this regard, he is not shown to have any medical training that would qualify him to provide an opinion regarding the etiology of back, hip, and/or leg disorders.  Here, the question regarding the etiology of such disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his claimed disorders is not competent evidence and, consequently, is afforded no probative weight.  Furthermore, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). Therefore, the Board likewise finds that a VA examination and/or opinion are not necessary to decide the instant claims.

Furthermore, there is no evidence that the Veteran manifested arthritis within one year of his separation from active duty in July 1952.  In fact, as noted previously, examinations conducted in June 1952, March 1955, and August 1956 were negative for any clinical findings referable to the Veteran's back, hip, and legs.  Moreover, in light of the Veteran's inconsistent statements regarding his post-service symptomatology, and the fact that he denied arthritis in June 1952, March 1955, and August 1956, the Board finds that presumptive service connection for arthritis based on a continuity of symptomatology is likewise not warranted. 

Therefore, based on the foregoing, the Board finds that the Veteran's left hip, right leg, left leg, and back disorders are not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of his separation from active duty.  Consequently, service connection for such claimed disorders is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left hip disorder is denied.

Service connection for a left leg disorder is denied.

Service connection for a right leg disorder is denied.

Service connection for a back disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has stated that his testicle was removed in 1974 as a result of injuries incurred in the aforementioned train accident; however, as with the above claims, his service treatment records from active duty are negative for any complaints, treatment, or diagnosis referable to a testicular condition.  However, unlike the conditions above, medical records from the Veteran's National Guard service show diagnoses of testicular problems both before and after his active duty.  See November 29, 1947, service record diagnosing epididymitis; August 18, 1954, service record assessing massive left varicocele.  

The Federal Circuit has made clear that service connection for persons on inactive duty is permitted only for injuries and not diseases, incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 1110; Brooks v. Brown, 5 Vet. App. 484 (1993), aff'd, 26 F.3d 141 (Fed. Cir. 1994).  "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002.  Epididymitis is swelling (inflammation) of the tube that connects the testicle with the vas deferens.  A varicocele is the swelling of the veins inside the scrotum.  (Medline Plus online medical dictionary www.medlineplus.gov)

As epididymitis and varicocele are diseases and not injuries, and because these diseases manifested during the Veteran's National Guard service, he must have been serving on a period of ACDUTRA when the conditions were assessed in order to be considered for service connection.  See 38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. §§ 3.303, 3.304.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA. Venturella v. Gober, 10 Vet. App. 340 (1997).  Here, it is unclear whether the Veteran was on ACDUTRA on either November 29, 1947, or August 18, 1954, and, as such, a remand is necessary to determine such matter. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Use all appropriate resources to determine whether the Veteran was serving on ACDUTRA on either November 29, 1947, or August 18, 1954.  If appropriate, request from the Defense Finance and Accounting Services the applicable pay stubs for these dates.  

Any attempts to secure this information should be clearly documented, along with any negative responses.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


